Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00446-CV

                                  Edward Harral ROBERTS,
                                         Appellant

                                                v.

                                 Carmen S. Lopez ROBERTS,
                                          Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-04-35492-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s September 18, 2020
order dismissing appellant Edward Harral Roberts’s petition for bill of review is AFFIRMED. We
ORDER appellant to pay the costs of this appeal.

       SIGNED February 16, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice